ORDER

PER CURIAM.
Regional Primary Care, Inc., appeals from the judgment entered in the Circuit Court of Cape Girardeau County in favor of Jack L. Ferguson in his suit seeking recovery for a breach of employment contract.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. We affirm the judgment pursuant to Rule 84.16(b).